In this case, appellee, Albert L. Girard, was a plumber who did the plumbing work on the English Supper Club for Harry F. Todd, owner, and his bill for same amounting to $1,716.66 was unpaid. Before the expiration of the time for filing a lien, the appellant verbally promised to pay the claim if appellee would forego filing a mechanic's lien.
The facts in this case are very similar to those in the case ofEdward A. De Waters v. F. Lamar Mergler, trading as F. Lamar Mergler and Brother, No. 21, October Term, 1944, 183 Md. 574,39 A.2d 668, decided by the Court this day. The promise to pay the claim in both cases was made at the same time and under the same circumstances.
We have fully recited all of these facts in Case No. 21, and for the reasons set forth therein the judgment of the lower Court in this case will be affirmed.
Judgment affirmed with costs to appellee. *Page 584